Name: 84/460/EEC: Commission Decision of 13 September 1984 authorizing France to confirm rights acquired before 1 May 1984 to carry out plantings of vines in areas intended for the production of certain quality wines psr (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  beverages and sugar;  Europe
 Date Published: 1984-09-26

 Avis juridique important|31984D046084/460/EEC: Commission Decision of 13 September 1984 authorizing France to confirm rights acquired before 1 May 1984 to carry out plantings of vines in areas intended for the production of certain quality wines psr (Only the French text is authentic) Official Journal L 256 , 26/09/1984 P. 0021 - 0021*****COMMISSION DECISION of 13 September 1984 authorizing France to confirm rights acquired before 1 May 1984 to carry out plantings of vines in areas intended for the production of certain quality wines psr (Only the French text is authentic) (84/460/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1208/84 (2), and in particular Article 30f thereof, Whereas, subject to a number of exceptions, Regulation (EEC) No 337/79 prohibited all new plantings of vines up to 31 August 1990; whereas Article 30f nevertheless provides that rights for new vine-planting on areas intended for the production of quality wines psr acquired before 1 May 1984 may be exercised in certain circumstances; whereas the said Article provides in particular that, from 1 September 1984, such rights may be exercised subject to confirmation from the Member State concerned, this confirmation being confined to quality wines psr for which an authorization has been granted by the Commission under the procedure provided for in Article 67 of Regulation (EEC) No 337/79; Whereas on 4 July 1984, the French Government requested authorization, on the basis of the said Article 30f, for a number of quality wines psr; Whereas an examination of this request has shown that the planting authorizations which were granted by the French Government for certain quality wines psr on 25 April 1983 and 7 March 1984, constitute administrative acts which did in fact create rights before 1 May 1984 which qualify for confirmation within the meaning of the said Article 30f; whereas, moreover, in the light of the situation regarding the quality wines psr in question, the confirmation of these rights is not likely to disturb the balance of the wine market; Whereas, on the other hand, no individual decisions have yet been taken concerning requests submitted for the 1984/85 wine year; whereas, therefore, these requests could not be taken into consideration unless a request with a view to the application of the second subparagraph of Article 30 (1) of Regulation (EEC) No 337/79, accompanied by the supporting documents required, were submitted by the French Government; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS DECISION: Article 1 France is hereby authorized to confirm the authorizations for planting on areas intended for the production of quality wines psr which it granted on 25 April 1983 and 7 March 1984. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 13 September 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 115, 1. 5. 1984, p. 77.